DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 10, 2022 has been entered.

Status
This instant application No. 15/901032 has claims 1-20 pending.  

Claim Objections
Claims 1, 11, and 16 are objected to for the following reasons: minor informalities. Please see objections below with suggested amendments.
Claim 1 – missing commas and grammatical errors
“		illustrating, on the graphical user interface, the one or more future cyclical migrations; and 
changing, on the graphical user interface, the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface;
… responsive to determining that a savings of an optimal mapping at a current time, time A, and the optimal mapping at a future time, time B, meets a metric representing a change in savings between the current time and the future time, wherein the change in savings is depicted with a symbol 
Claim 11 – missing commas and grammatical errors
“	illustrating, on the graphical user interface, the one or more future cyclical migrations; and
changing, on the graphical user interface, the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface;
… responsive to determining that a savings of an optimal mapping at a current time, time A, and the optimal mapping at a future time, time B, meets a metric representing a change in savings between the current time and the future time, wherein the change in savings is depicted with a symbol 
Claim 16 – missing commas and grammatical errors 
“	illustrating, on the graphical user interface, the one or more future cyclical migrations; and 
changing, on the graphical user interface, the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface;
… responsive to determining that a savings of an optimal mapping at a current time, time A, and the optimal mapping at a future time, time B, meets a metric representing a change in savings between the current time and the future time, wherein the change in savings is depicted with a symbol 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 16 disclose a relative term: “delta(B-A)” which is indefinite. 
There is an issue of substance because notation “delta(B-A)” does not have a meaning within the claim scope and is not readily understood by one of ordinary 
It is recommended that Applicant clarify the claim and establish a relationship between Time A, Time B, and delta(B-A).
Dependent claims 2-10, 12-15, and 17-20 have been further rejected to, as they fail to cure deficiencies to claims 1, 11, and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al. (Pub. No. US2014/0019974; hereinafter Siu) in view of Watson (Pub. No. US2012/0297238; hereinafter Watson) in view of Rider et al. (Pub. No. US2012/0297307; hereinafter Rider) in view of Hoyer et al. (Pub. No. US2011/0289333; hereinafter Hoyer).
Regarding claims 1, 11, and 16, Siu discloses the following: 
(Currently Amended) A computer program product for facilitating migration of virtual machines within a computing environment, said computer program product comprising: 
at least one computer readable storage medium readable by at least one processing circuit and storing instructions (see Siu, cited at Paragraphs [0225-0226, 0230])
for performing a method comprising:
obtaining, by a processor, a current state of the computing environment, the current state including a current virtual machine-to-host mapping identifying a plurality of virtual machines executing in the current state, the current virtual machine-to-host mapping indicating the plurality of virtual machines currently on a plurality of hosts; 
(Siu teaches obtaining, by a processor, a current state of the computing environment e.g. “information on a VM host, such as the resource statuses of the VM host and a VM guest” [0065] or “display a migration source VM host” [0078] or “A list of migration source VM hosts is displayed in the "Source VM Host List" field. A list of VM guests that run on a VM host selected by the user among VM hosts displayed in the "Source VM Host List" field is displayed as migration target candidate VM guests in the "Source VM Guest List" field” [0101], the current state including a current virtual machine-to-host mapping identifying a plurality of virtual machines executing in the current state [0101; FIG. 20, see “Source VM Host List” and “Source VM Guest List”], the current virtual machine-to-host mapping indicating the plurality of virtual machines currently on a plurality of hosts [0088-0089], e.g. “information on a VM host "Host_b" that executes VM guests "VM 101 to VM 104" on "API(B)" is stored in "ID=2". The "Host_b" information is associated with "logical_server_id(SV)=2."Moreover, information on a VM host "Host_c" that executes VM guests "VM 105 to VM 107" on "API(A)" is stored in "ID=3." The "Host_c" information is associated with "logical_server_id(SV)=3."” [0088] and “The VM table 34c stores therein detailed information on a VM guest running as a virtual machine on a VM host” [0089])
obtaining, by the processor, a plurality of future virtual machine-to-host mappings, wherein a future virtual machine-to-host mapping identifies one or more virtual machines to be executed on one or more hosts in a future state of the computing environment; 
(Siu teaches obtaining, by the processor, a plurality of future virtual machine-to-host mappings [0067, 0116], e.g. “The migration determination unit 38 executes a migration simulation for the VM host identified as the migration destination of the migration target VM guest and determines whether or not the migration target VM guest is migratable. For example, the migration determination unit 38 first accepts a selection by the user from the screen created by the migration destination candidate creation unit 37, and identifies a VM host to be a migration destination candidate. Next, the migration determination unit 38 uses the resource status and the like of the migration target VM guest identified by the migration destination candidate creation unit 37 to execute a migration simulation for the migration destination target VM host, and determines whether or not the migration target VM guest is migratable. If it is determined to be migratable, the migration determination unit 38 subsequently notifies as such to the migration type decision unit 39” [0116], wherein a predicted/simulated future virtual machine-to-host mapping identifies one or more virtual machines to be executed on one or more hosts in a futures state of the computing environment [0068, 0116, 0174], e.g. “the first decision unit 30a of the migration management apparatus 30 simulates the migrations of VM guests being migration targets and decides their respective migration destination VM hosts” [0068] and “The migration determination unit 38 subsequently transmits a screen where the simulation result is displayed to the client apparatus 10 (S408). For example, the migration determination unit 38 executes an arbitrary simulation as in simultaneously or successively executing the migrations of the plurality of VM guests to the same VM host, or determining whether or not a next migration is feasible in a state where a previously decided VM guest has been migrated” [0174])
POU920150005US03-2-obtaining, by the processor, a current migration plan to migrate from the current state of the computing environment to another state of the computing environment; 
(Siu teaches obtaining, by the processor, a current migration plan to migrate from the current state of the computing environment to another state of the computing environment [FIGS. 19-24], e.g. “a migration destination candidate VM host list is being displayed” [0185; FIG. 21])

However, Siu does not disclose the following:
(1)	an application is a device similar to a virtual machine
(2)	determining, based on the current virtual machine-to-host mapping and one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings, that one or more potential cycle alert conditions exist in the current migration plan, the one or more potential cycle alert conditions indicating that the current migration plan produces one or more future cyclical migrations;
	

***EXAMINER’S INTERPRTATION: 
“detecting information about potential/possible cycle alert conditions, based on current VMs on host and predicted/expected/future VMs on host, in the current migration plan, the potential cycle alert conditions indicating there is one or more back-and-forth migrations in the current migration plan”
(3)	POU920150005US03-2-displaying, on a graphical user interface, the current virtual machine-to- host mapping and at least one future virtual machine-to-host mapping, 
***EXAMINER’S INTERPRETATION: 
“The claim recites displaying, on a graphical user interface, information about current VMs and host they run and information about migration plans from VMs to other hosts at a future point in time with intended purpose to facilitate illustrating the one or more future cyclical migrations.
There is only patentable weight for displaying, on a graphical user interface, the current virtual machine-to- host mapping and at least one future virtual machine-to-host mapping. 
There is no patentable weight for a step to facilitate illustrating the one or more future cyclical migrations.”
(4) the displaying including: 
on the graphical user interface the one or more future cyclical migrations; and 
changing on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface; 
(5)	receiving, based on the displaying and the user interaction with the graphical user interface, a migration-related user change; 
(6)	eliminating, based on determining that the one or more potential cycle alert conditions exist and based on the migration-related user change, a least one future cyclical migration of the one or more cyclical migrations produced by the current migration plan, the eliminating including adjusting the current migration plan 
***EXAMINER’S INTERPRETATION:
The claim limitation above recites intended use. 
As recited above, the feature of “to eliminate at least one future cyclical migration of the one or more cyclical migrations resulting from the current migration plan” is interpreted as an intended purpose of “adjusting, based on determining that the one or more potential cycle alert conditions exist and based on the migration-related user change, the current migration plan”.
So no patentable weight is given for the step “to eliminate at least one future cyclical migration of the one or more cyclical migrations resulting from the current migration plan”.
Patentable weight is only given to “adjusting, based on determining that the one or more potential cycle alert conditions exist, the current migration plan”. 
Nonetheless, this feature would have been made obvious, as evidenced by Watson.
(1) (Watson teaches an application is a device similar to a virtual machine instance [0015, 0032], e.g. “application is now split across two instances” [0015])
(2) (Watson teaches determining or noting [0048] or detecting [Abstract], based on the current virtual machine-to-host mapping – cited as “one or more applications that are currently executed on the source computing resource and can be relocated wholly or partly to the target computing resource” [0033] – and one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings [0023, 0032] – cited as “planning information for a future load migration” [0032], that one or more potential cycle alert conditions or anomalies [0048], e.g. “to prevent migrations back and forth endlessly” [0048], exist in the current migration plan [0044-0047], e.g. “application migration information that describes one or more conditions under which to move an application load from a source computing resource to target computing resource and back again” [0044], the one or more potential cycle alert conditions/anomalies indicating that the current migration plan produces one or more future excessive cyclical migrations, e.g. “The system may also report to the administrator any anomalies noted or whether there have been excessive migrations back and forth resulting in a ping-pong effect…to prevent migrations back and forth endlessly” [0048])
(3) (Watson discloses displaying, on a graphical user interface [0022], the current virtual machine-to- host mapping, e.g. “notifications to inform personnel when application loads exceed or are near a specified threshold” [0024], and at least one future virtual machine-to-host mapping [0043, 0048], e.g. “system notifies an administrator or other IT personnel describing the reached threshold and actions taken to migrate application load. The administrator can use this information to confirm that the migration was successful in maintaining application loads within the capacity of the source datacenter. The administrator may also take additional manual actions, such as selecting additional applications for migration in advance of a predicted increase in client requests” [0043], to facilitate illustrating the one or more future cyclical migrations [0048])
(4) (Watson teaches the displaying including: 
illustrating, on the graphical user interface or administrator interface [0022], the one or more future cyclical migrations [0028], e.g. “The component 180 may send an email, text message, or other communication to one or more IT personnel upon the occurrence of one or more events. The events may include application loads that are nearing a defined threshold, bursting application load to a remote cloud resource, detection of a failure of a hardware component, disaster recovery to cloud based resources, and other events defined by users of the system 100 through the administrative interface component 120” [0028]. 
Watson also discloses changing/overriding on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction/action [0048] with a timeline/schedule [0044], e.g. “The information may specify one or more thresholds of computing resource capacity that indicate when to perform each type of move” [0044], of the graphical user interface [0048])
(5) (Watson discloses receiving, based on the displaying and the user interaction with the graphical user interface, a migration-related user change, e.g. “the system notifies an administrator or other IT personnel describing the reached threshold and actions taken to migrate application load. The system may also report to the administrator any anomalies noted or whether there have been excessive migrations back and forth resulting in a ping-pong effect. The administrator can use this information to confirm that the migration was successful in maintaining application loads within the capacity of the source datacenter. The administrator may also take additional manual actions, such as determining whether to keep established connections with the target computing resource in place or to override a previously configured action to prevent migrations back and forth endlessly.” [0048])
(6) (Watson discloses eliminating, based on determining that the one or more potential cycle alert conditions exist [0048] and based on the migration-related user change/action [0048], e.g. “The administrator may also take additional manual actions, such as determining whether to keep established connections with the target computing resource in place or to override a previously configured action, to prevent migrations back and forth endlessly” [0048], a least one future cyclical migration of the one or more cyclical migrations produced by the current migration plan [0048], the eliminating including adjusting/overriding the current migration plan [0048])
It would have been beneficial the perform these techniques of Watson on an application device of Watson which is similar to the virtual machine of Siu.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu with the teachings of Watson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
This would improve the similar device by enabling “detecting peak load conditions and automatically moving computing to another computing resource (and back) and by providing computing across two or more clouds and moving completely to one in the case of a disaster at one site” [0010 – Watson].

However, Siu in view of Watson does not disclose the following:
initiating migration of a virtual machine from one host of the computing environment to another host of the computing environment at a specified time based on adjusting the current migration plan.  
Nonetheless, this feature would have been made obvious, as evidenced by Rider.
(Rider teaches initiating migration of a virtual machine from one host of the computing environment to another host of the computing environment, e.g. “initiate a migration of a VM 235 between hosts 305” [0051], at a specified time – see time instance between first time [0054] and second time [0055] – based on adjusting the current migration plan, e.g. applying [0050] or selecting [0051] the recommendation [FIG. 7, Elements 730 and 735])
The teachings of Rider is applicable based on the adjusted current migration plan of Siu in view of Watson.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson with the teachings of Rider. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “if a virtual machine is migrated from a host associated with a relatively high load metric to a host associated with a relatively low metric, the computing load may become more uniformly distributed.” [0054 – Rider].

However, Siu in view of Watson in view of Rider does not disclose the following:
initiating migration of a virtual machine from one host of the computing environment to another host of the computing environment at a specified time based on adjusting the current migration plan, the initiating being responsive to determining that a savings of an optimal mapping at a current time, time A, and the optimal mapping at a future time, time B, meets a metric for a change in savings for delta (B-A).
Nonetheless, this feature would have been made obvious, as evidenced by Hoyer.
(Hoyer teaches initiating migration of a virtual machine, e.g. one of the “services, for example in the form of so-called virtual machines” [0005], from one host of the computing environment to another host of the computing environment at a specified time [0065-0066] based on adjusting the current migration plan [0064], e.g. “In order to keep the number of unnecessary migrations low, services are moved in the variant described here only if at least one computer can be turned off or a redistribution of services is absolutely necessary due to an increasing resource demand. In order to turn off a computer, all services running on the computer at the time must be shifted to other computers” [0064], the initiating/running [0067, 0071] being responsive to determining that a savings of an optimal mapping at a current time, time A in time series [0069], and the optimal mapping at a future time, time B in time series [0069], meets a metric for a change in savings for delta (B-A) [0034, 0069], e.g. “These operations are always linked with time delays, which are marked as .DELTA.t.sub.i.sup.mig for the migration of a service, .DELTA.t.sub.k.sup.down for powering down a computer, and .DELTA.t.sub.k.sup.up for powering up a computer” [0034]) 
This teaching of Hoyer suggests that migrating a virtual machine of Siu in view of Watson in view of Rider can be modified using the dynamic redistribution algorithm of Hoyer, with adequate motivation.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson in view of Rider with the teachings of Hoyer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “The objective here is to use as few computers as possible while performing services, so that the unused computers can be powered down, thereby saving on energy. In order to keep the number of unnecessary migrations low, services are moved in the variant described here only if at least one computer can be turned off or a redistribution of services is absolutely necessary due to an increasing resource demand. In order to turn off a computer, all services running on the computer at the time must be shifted to other computers. All secure services, i.e., those services that belong to the computer to be turned off according to the secure distribution, can be moved somewhere else based on the operation described above according to scenario A, since the computer is turned off once all services have been removed. All insecure services whose original computer according to the secured distribution is currently turned off can be treated in the same way. Restrictions apply only to the shifting of services whose original computer according to the secured distribution is still running” [0064 – Hoyer].
Regarding claim 3, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
one or more potential alert condition represent one or more potential cycle alert conditions
(Watson discloses that one or more potential alert condition represent one or more potential cycle alert conditions [0048])
The prior art element of Watson can be combined with the prior art elements of Siu.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu with the teachings of Watson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “to confirm that the migration was successful in maintaining application loads within the capacity of the source datacenter” [0048 – Watson].

However, Siu in view of Watson does not disclose:
wherein the displaying the indication of the one or more potential alert conditions comprises displaying on the graphical user interface a table, the table including one or more future virtual machine-to- host mappings at a particular point in time and specifying the one or more potential alert conditions.  
***EXAMINER INTERPRETATION: 
“displaying the indication of the one or more potential cycle alert conditions comprises two elements: 
(1) a table of future virtual machine to host mappings, and 
(2) a display in another region separate from the table that specifies one or more potential cycle alert conditions
Nonetheless, this would have been obvious as evidenced by Rider.
(Rider teaches that the displaying the indication of the one or more potential alert conditions comprises displaying on a graphical user interface a table, the table including one or more future virtual machine-to-host mappings at a particular point in time, e.g. “indicator 700 includes an information icon 730” [0051; Figure 7, Elements 730, 735], and specifying the one or more potential alert conditions [0050], e.g. “Imbalanced” [Figure 7, Element 725])
Combining prior art elements of Rider with prior art citation of the potential alert condition taught by Watson, in the combination of Siu in view of Watson.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson with the teachings of Rider. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would have been a display of a recommendation, upon which a migration can be initiated accordingly [0051 – Rider].
Regarding claim 4, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
one or more potential alert condition represent one or more potential cycle alert conditions
(Watson discloses that one or more potential alert condition represent one or more potential cycle alert conditions [0048])
The prior art element of Watson can be combined with the prior art elements of Siu.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu with the teachings of Watson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “to confirm that the migration was successful in maintaining application loads within the capacity of the source datacenter” [0048 – Watson].

However, Siu in view of Watson does not disclose:
wherein the displaying the indication of the one or more potential alert conditions comprises displaying a graphical representation on the graphical user interface, the graphical representation including at least a portion of the plurality of future virtual machine-to-host mappings and indicating the one or more potential alert conditions exist.   
(Rider teaches the displaying comprises displaying a graphical representation on a graphical user interface [Figure 7, Element 700], the graphical representation including at least a portion of the plurality of future virtual machine-to-host mappings [Figure 7, Element 735], and indicating the at least one potential alert condition exists [0051-0052; Figure 7, Element 725])
Combining prior art elements of Rider with prior art citation of the potential alert condition taught by Watson, in the combination of Siu in view of Watson.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson with the teachings of Rider. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would have to enable capability to “display one or more fault messages, such as VM migration errors and/or communication errors, when the user selects information icon” [0051 – Rider].
Regarding claims 5, 13, and 18, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
wherein the adjusting comprises: 
	determining, by the processor, that an adjustment is to be made to the current migration plan; and 
(Rider teaches determining, by the processor, that an adjustment or applied recommendation [0054] is to be made to the current migration plan due to an imbalance [0050, 0054] – also see indication at [FIG. 7, Element 730])
	performing, by the processor, the adjustment to the current migration plan to provide a revised current migration plan.
(Rider teaches performing, by the processor, the adjustment to the current migration plan to provide a revised current migration plan, e.g. see recommendation applied to recommendation [0051, 0054]) 
It would have been beneficial to the determining and performing of Siu in view of Watson to the migration plan of Rider.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson with the teachings of Rider. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to “correct an excessive imbalance condition” [0050 – Rider].
Regarding claim 6, 14, and 19, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
wherein the adjusting comprises: 
obtaining, by the processor, an indication by a user that an adjustment is to be made to the current migration plan; and 
(Rider teaches obtaining, by the processor, an indication by a user – via a recommendation [0050-0051] – that an adjustment is to be made to the current migration plan – see indication at [FIG. 7, Element 730])
performing, by the processor, the adjustment to the current migration plan to provide a revised current migration plan.
(Rider teaches performing, by the processor, the adjustment to the current migration plan to provide a revised current migration plan, e.g. see recommendation applied to recommendation [0051, 0054]) 
It would have been beneficial to apply the teachings of Rider on the current migration plan of Siu in view of Watson.   
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson with the teachings of Rider. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to “initiate a migration of a VM 235 between hosts 305” [0051 – Rider].
Regarding claim 7, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
wherein the obtaining of the indication comprises determining that the user performed an action on the graphical user interface to indicate that an adjustment is to be made.
(Rider teaches that the obtaining of the indication comprises determining that the user performed an action on the graphical user interface [0050] to indicate that an adjustment is to be made [0051])
It would have been beneficial to apply the determining step of Rider for an adjustment to the migration plan of Siu in view of Watson.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson with the teachings of Rider. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The load balancing recommendation indicates a migration of a virtual machine from a first host associated with a first host load metric to a second host associated with a second host load metric that is less than the first host load metric” [0023 – Rider].
Regarding claim 8, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
wherein the action comprises at least one of the drag and drop of virtual machine or a pin action to pin the virtual machine on the host.
(Siu teaches that the action comprises at least one of the drag and drop of virtual machine, e.g. “Moreover, with regard to the result of the migration type and the like, the migration management apparatus 30 can accept drag and drop on an icon and accept the selection by the user.” [0215])
Claim(s) 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Siu in view of Watson in view of Rider in view of Hoyer in view of Hegdal et al. (Pub. No. US2015/0067168 filed on August 27, 2013; hereinafter Hegdal).
Regarding claim 2, 12, and 17, Siu in view of Watson in view of Rider in view of Hoyer disclose the following: 
wherein the displaying includes displaying a description of at least one potential cycle alert condition of the one or more potential cycle alert conditions.    
(Hegdal teaches displaying a description of at least one potential cycle alert condition of the one or more potential cycle alert conditions [0057-0060; FIG. 7A, Row 7 and Row 9; FIG. 7B, Row 7 and Row 9])
One of ordinary skill in the art would benefit from the displaying feature taught by Hegdal to describe at least one potential alert condition for one or more virtual machines of Siu.
This teaching of Hegdal can be applied to the potential cycle alert condition of Siu in view of Watson in view of Rider in view of Hoyer.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson in view of Rider in view of Hoyer with the teachings of Hegdal. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to depict a deployment matrix and a “new preferred path” for virtual machine migration [0058; FIG. 4B; FIG. 5B; FIG. 7A, Row 7 and Row 9; FIG. 7B, Row 7 and Row 9 – Hegdal].
Claim(s) 9-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Siu in view of Watson in view of Rider in view of Hoyer in view of Poston et al. (Pub. No. US2014/0180661 filed on December 26, 2012; hereinafter Poston).
Regarding claim 9, 15, and 20, Siu in view of Watson in view of Rider in view of Hoyer does not disclose the following: 
wherein the obtaining of the plurality of future states comprises: 
(1)	determining a time interval in which a plurality of future virtual machine-to-host mappings are to be obtained; and 
(2)	obtaining the plurality of future virtual machine-to-host mappings based on the time interval.
Nonetheless, this feature would have been made obvious, as evidenced by Poston.
(1) (Poston teaches determining a time interval in which a plurality of future virtual machine-to-host mappings are to be obtained, e.g. “a size of the time frame shown may be adjustable, such that a user may adjust a time frame from 30 minutes to two hours, for example. A time frame may also be set by default or by a user. Further, the various intervals may also be adjusted by a user, for example from fifteen minute intervals to one hour intervals.” [0038])
(2) (Poston teaches obtaining the plurality of future virtual machine-to-host mappings, e.g. “a user may wish to see two levels below a VM rather than only one layer and may expand a view to see two layers of child objects” [0038], based on the time interval [0008], e.g. “output on the display a user interface graphing the model in a single view to illustrate the set of relationships over the period of time and a status of each of the set of relationships. Each status may be depicted at intervals over the period of time” [0008])
It would be beneficial to apply these determining and obtaining steps of Poston for the obtaining of future virtual machine to host mappings Siu in view of Watson in view of Rider in view of Hoyer.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson in view of Rider in view of Hoyer with the teachings of Poston. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestions, and Motivation.
The motivation would have been to adjust intervals, for example “from fifteen minute intervals to one hour intervals” and also “scroll through a time-elapsed view of the graphs” [0038 – Poston].
Regarding claim 10, Siu in view of Watson in view of Rider in view of Hoyer in view of Poston disclose the following: 
wherein the determining of the time interval comprises one of: 
obtaining the time interval from a user via a graphical user interface or selecting, by the processor, the time interval.
(Poston teaches obtaining the time interval from a user via a graphical user interface [0031] or selecting, by the processor, the time interval, e.g. “A time span (e.g., 12:00-1:00) may be selected or input by a user…Users may also start or stop or change the time span duration, or adjust the length of intervals displayed in a graph (e.g., increase from 15 minutes to 1 hour intervals)” [0031])
It would be beneficial to apply the obtaining step of Poston in accordance with the time interval of Siu in view of Watson in view of Rider in view of Hoyer.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Siu in view of Watson in view of Rider in view of Hoyer with the teachings of Poston. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestions, and Motivation.
The motivation would have been to use “selectable graphical user interface elements, such as arrow elements 270 and 272” which “may allow a user to shift a time span being examined (e.g., from 12:00-1:00 to 2:00-3:00)” [0031 – Poston].
Response to Amendment
Applicant’s arguments, see “REMARKS”, filed January 10, 2022, with respect to claims 1-20. 
Following from discussions on December 6, 2021, Applicant presented claim amendments that were determined to advance prosecution. Examiner performed further consideration and search.
Claims 1, 11, and 16 have been objected to for minor informalities. 
Claims 1-20 are rejected, due to 35 U.S.C. 112(b), indefinite language for claims 1, 11, and 16. 
The remarks/arguments have been considered for rejection under 35 U.S.C. 103 with prior art combination of Siu et al. (Pub. No. US2014/0019974; hereinafter Siu) in view of Watson (Pub. No. US2012/0297238; hereinafter Watson) in view of Rider et al. (Pub. No. US2012/0297307; hereinafter Rider) in view of Hoyer et al. (Pub. No. US2011/0289333; hereinafter Hoyer). However, these remarks/arguments are not persuasive. 
For the amended step of “initiating migration…”, this claim has language which is firstly rejected under 35 U.S.C. 112(a), lack of written description and secondly rejected under 35 U.S.C. 112(b), indefinite language.
Next, Examiner considered remarks against 103 rejection against Siu et al. (Pub. No. US2014/0019974; hereinafter Siu) in view of Watson (Pub. No. US2012/0297238; hereinafter Watson) in view of Rider et al. (Pub. No. US2012/0297307; hereinafter Rider). 
In particular, Applicant points out that Watson does not disclose the “determining” step. See the remarks/arguments below, as provided by Applicant on January 10, 2022: 
“Applicant respectfully submits that a careful reading of Watson, and in particular, paragraph [0048] thereof, teaches that the system may report to the administrator any anomalies noted, or whether there have been excessive migrations back and forth resulting in a ping-pong effect. In Watson, the system is looking backwards. Based on this backward-look, an administrator can override a previously configured action to prevent continued back and forth migrations. This is different from Applicant’s recited invention.
In Applicant’s invention, the determining, based on the current virtual machine-to-host mapping and one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings, is that one or more potential cycle alert conditions exist in the current migration plan. The one or more potential cycle alert conditions are indicative that the current migration plan produces one or more future cyclical migrations. As recited, Applicant’s determining step is forward-looking, which is different from the teachings of Watson.
Further, Applicant’s amended claim 1 recites “displaying, on a graphical user interface, the current machine-to-host mapping and at least one future virtual machine-to-host mapping”. As amended, the displaying includes illustrating on the graphical user interface the one or more future cyclical migrations, and changing on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface. Examples of this are depicted in Applicant’s FIGS. SA-5B & 6A-6B, where the user interacts with the graphical user interface via the slide bar. No similar teaching is believed provided by Siu, alone or in combination with Watson, Rider, Hegdal, or Poston.
With respect to Applicant’s prior-recited displaying step, Watson is cited at page 7 of the Office Action. The applicability of Watson is respectfully traversed. In Watson, the notifications are to inform personnel when an application load exceeds or is near a specified threshold. Applicant respectfully submits that this refers to prior and existing data, and does not equate to Applicant’s displaying, on a graphical user interface, the current virtual machine-to- host mapping and at least one future virtual machine-to-host mapping, where the displaying includes illustrating on the graphical user interface the one or more future cyclical migrations, and changing on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface” – see Page 14 of REMARKS.
However, Examiner respectfully disagrees.
Examiner gave the claimed language the broadest, reasonable interpretation as follows: 
determining, based on the current virtual machine-to-host mapping and one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings, that one or more potential cycle alert conditions exist in the current migration plan, the one or more potential cycle alert conditions indicating that the current migration plan produces one or more future cyclical migrations;
	***EXAMINER’S INTERPRTATION: 
“detecting information about potential/possible cycle alert conditions, based on current VMs on host and predicted/expected/future VMs on host, in the current migration plan, the potential cycle alert conditions indicating there is one or more back-and-forth migrations in the current migration plan”
Watson teaches determining or noting [0048] or detecting [Abstract], based on the current virtual machine-to-host mapping [0033] and one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings [0023, 0032], that one or more potential cycle alert conditions or anomalies [0048], e.g. “to prevent migrations back and forth endlessly” [0048], exist in the current migration plan [0044-0047], e.g. “application migration information that describes one or more conditions under which to move an application load from a source computing resource to target computing resource and back again” [0044], the one or more potential cycle alert conditions/anomalies indicating that the current migration plan produces one or more future excessive cyclical migrations, e.g. “The system may also report to the administrator any anomalies noted or whether there have been excessive migrations back and forth resulting in a ping-pong effect…to prevent migrations back and forth endlessly” [0048]. 
Watson cites the current virtual machine-to-host mapping – cited as “one or more applications that are currently executed on the source computing resource and can be relocated wholly or partly to the target computing resource” [0033]. 
Watson also cites one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings [0023, 0032] – cited as “planning information for a future load migration” [0032].
All citations above prove that Watson reads on the determining step.
To address Applicant submitted arguments, Examiner re-states the submitted arguments, paragraph-by-paragraph below, followed by Examiner response to each Applicant submitted argument: 
“Applicant respectfully submits that a careful reading of Watson, and in particular, paragraph [0048] thereof, teaches that the system may report to the administrator any anomalies noted, or whether there have been excessive migrations back and forth resulting in a ping-pong effect. In Watson, the system is looking backwards. Based on this backward-look, an administrator can override a previously configured action to prevent continued back and forth migrations. This is different from Applicant’s recited invention.”
Examiner’s Response: Examiner respectfully disagrees with the arguments in paragraph above. Citation of Watson focuses on continued back and forth migration which indicates looking forward.  Preventing continuation is equivalent to predicting/determining/predicting a cyclical migration to come. So Watson does not only look backward, it also looks forward as shown on paragraph [0048].
“In Applicant’s invention, the determining, based on the current virtual machine-to-host mapping and one or more future virtual machine-to-host mappings of the plurality of future virtual machine-to-host mappings, is that one or more potential cycle alert conditions exist in the current migration plan. The one or more potential cycle alert conditions are indicative that the current migration plan produces one or more future cyclical migrations. As recited, Applicant’s determining step is forward-looking, which is different from the teachings of Watson.”
Examiner’s Response: In paragraph [0048], Watson does disclose forward-looking to determine further potential cycle alert conditions. Please see evidence below: 
“The system may also report to the administrator any anomalies noted or whether there have been excessive migrations back and forth resulting in a ping-pong effect” [0048]
“to override a previously configured action to prevent migrations back and forth endlessly” [0048]. 
Evidence of “excessive migrations” present an alert cycle condition. 
Evidence of “migrations back and forth endlessly” indicate a continuation that prior art Watson aims to predict a potential endless back-and-forth, and prevent it [0048]. 
The two citations above prove that Watson is forward-looking and performing actions to remove or eliminate this alert cycle conditions.
 “Further, Applicant’s amended claim 1 recites “displaying, on a graphical user interface, the current machine-to-host mapping and at least one future virtual machine-to-host mapping”. As amended, the displaying includes illustrating on the graphical user interface the one or more future cyclical migrations, and changing on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface. Examples of this are depicted in Applicant’s FIGS. SA-5B & 6A-6B, where the user interacts with the graphical user interface via the slide bar. No similar teaching is believed provided by Siu, alone or in combination with Watson, Rider, Hegdal, or Poston.”
Examiner’s Response: Prior art of Watson still discloses these features as well. Considering broadest, reasonable interpretation, the illustrating step is a generic display or visualization of future cyclical migrations on a graphical administrator user interface and the changing step is a change in display based on a user action with a screen that contains time series information. Specifically, Watson cites illustrating, on the graphical user interface or administrator interface [0022], the one or more future cyclical migrations [0028], e.g. “The component 180 may send an email, text message, or other communication to one or more IT personnel upon the occurrence of one or more events. The events may include application loads that are nearing a defined threshold, bursting application load to a remote cloud resource, detection of a failure of a hardware component, disaster recovery to cloud based resources, and other events defined by users of the system 100 through the administrative interface component 120” [0028]. 
Watson also discloses changing/overriding on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction/action [0048] with a timeline/schedule [0044], e.g. “The information may specify one or more thresholds of computing resource capacity that indicate when to perform each type of move” [0044], of the graphical user interface [0048]
 “With respect to Applicant’s prior-recited displaying step, Watson is cited at page 7 of the Office Action. The applicability of Watson is respectfully traversed. In Watson, the notifications are to inform personnel when an application load exceeds or is near a specified threshold. Applicant respectfully submits that this refers to prior and existing data, and does not equate to Applicant’s displaying, on a graphical user interface, the current virtual machine-to- host mapping and at least one future virtual machine-to-host mapping, where the displaying includes illustrating on the graphical user interface the one or more future cyclical migrations, and changing on the graphical user interface the one or more future cyclical migrations being illustrated responsive to user interaction with a timeline of the graphical user interface”.
Examiner’s Response: Examiner points to the capabilities of the administrator interface in Watson to show the displaying features, as claimed by Applicant. Watson reads on the displaying step of Applicant [0022, 0028, 0044, 0048].
Examiner established the broadest, reasonable interpretation above, followed by citations of Watson for the amended claim, and response to each argument made by Applicant against Watson. 
Based on the reasons above, prior art of Watson stands. The prior art stands as part of a combination to reject claims under 35 U.S.C. 103 and prove the claims are unpatentable. 
Next, the additional language further defining the initiating step is also rejected with new prior art. Examiner gives more detail in the next item.
Examiner then discovered prior art of Hoyer et al. (Pub. No. US2011/0289333; hereinafter Hoyer) to meet the additional imitation recited in the amendments: 
“	… initiating migration of a virtual machine from one host of the computing environment to another host of the computing environment at a specified time based on adjusting the current migration plan, the initiating being responsive to determining that a savings of an optimal mapping at a current time, time A, and the optimal mapping at a future time, time B, meets a metric for a change in savings for delta (B-A).”
Hoyer provided evidence from Paragraphs [0005, 0034, 0064, 0067, 0069, 0071]. These teachings are combined with Siu in view of Watson in view of Rider, with proper suggestion and motivation to prove claims of Applicant are obvious and unpatentable. 
Therefore, Examiner maintains that dependent claims are also rejected under 35 U.S.C. 103 with current prior art of record. 
Examiner recommends that Applicant further amend claims to overcome previous rejections.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        
April 15, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199